923 F.2d 202
287 U.S.App.D.C. 379
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.WESTERN ELECTRIC COMPANY, INC. and American Telephone andTelegraph Company, et al.BellSouth Corporation, Appellant.
Nos. 89-5173, 89-5184, 89-5202 and 89-5286.
United States Court of Appeals, District of Columbia Circuit.
Dec. 10, 1990.

Before HARRY T. EDWARDS, SILBERMAN and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions of Southwestern Bell Corp. and BellSouth Corp. for an order governing further proceedings and the responses thereto;  the motion of Bell Atlantic to remand or, in the alternative, continue to hold in abeyance;  and the motion of American Newspaper Publisher Association to remand, it is


2
ORDERED that the motions to remand be granted.  Accordingly, the cases are remanded for further proceedings in light of this court's decision in United States v. Western Electric, 900 F.2d 283 (D.C.Cir.1990).  It is


3
FURTHER ORDERED that the remaining motions be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.